Case 8:11-cr-00548-VMC-CPT Document 284 Filed 06/19/20 Page 1 of 7 PageID 4322




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

    UNITED STATES OF AMERICA

    v.                                  Case No.: 8:11-cr-548-T-33CPT

    IHAB STEVE BARSOUM

    _____________________________/

                                    ORDER

         This cause is before the Court pursuant to Defendant

    Ihab Steve Barsoum’s       pro se      “Motion for a Reduction in

    Sentence   Pursuant   to   Title    18   U.S.C.   §   3582(c)(1)(A)   -

    Compassionate Release” (Doc. # 281), filed on May 8, 2020.

    The United States of America responded on May 28, 2020. (Doc.

    # 283). For the reasons that follow, the Motion is denied.

    I.   Background

         After a jury found him guilty, the Court sentenced

    Barsoum on February 4, 2013, to a term of imprisonment of 204

    months for one count of conspiracy to dispense and distribute

    oxycodone not for a legitimate professional practice, in

    violation of 21 U.S.C. §§ 841(a)(1), 846, and 841(b)(1)(C),

    and five counts of distribution of oxycodone outside the

    course of professional practice, in violation of 21 U.S.C. §§

    841(a)(1) and 841 (B)(1)(C). (Doc. ## 175, 218). Barsoum’s

    total offense level was 38, and the corresponding guidelines



                                       1
Case 8:11-cr-00548-VMC-CPT Document 284 Filed 06/19/20 Page 2 of 7 PageID 4323




    range was 235 to 293 months. (Doc. # 216 at 2). The Court

    varied downward 31 months1 due to Barsoum’s background and

    the facts of the case. (Id. at 1-2; Doc # 281 at 3).

          On November 2, 2016, the Court ruled that Barsoum was

    eligible      for   a   2-level   reduction   under     Amendment   782,

    resulting in a total offense level of 36. (Doc. # 266 at 1).

    The   Court    reduced    Barsoum’s     sentence   to   188   months   in

    accordance with the amended guidelines range of 188 to 235

    months. (Id.). While the Court noted that Barsoum had received

    a downward variance during his original sentencing, the Court

    found that a comparable variance was not authorized under

    U.S.S.G. § 1B1.10(b)(2)(A). (Id.).

          Now, in his Motion, Barsoum seeks a reduction in sentence

    under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

    Act, alleging “he would have received a lesser sentence” had

    he been sentenced today. (Doc. # 281 at 2). Before filing

    this Motion with the Court, the BOP had denied Barsoum’s

    request for compassionate release, and Barsoum exhausted all

    available administrative remedies. (Id. at 2). The United




    1 Barsoum writes in his Motion that the Court awarded him a
    36 month downward variance. (Doc. # 281). The Court notes
    that the downward variance was 31 months (from 235 months to
    204 months), not 36 months. (Doc. # 216).



                                        2
Case 8:11-cr-00548-VMC-CPT Document 284 Filed 06/19/20 Page 3 of 7 PageID 4324




    States has responded to the Motion (Doc. # 283), and the

    Motion is ripe for review.

   II.   Discussion

         As    directed     by   Congress    in   28   U.S.C.   §   994,    the

    Sentencing Commission releases policy statements that outline

    the special circumstances that warrant a sentence reduction.

    United States of America v. Mollica, No. 2:14-CR-329-KOB,

    2020 WL 1914956, at *4 (N.D. Ala. Apr. 20, 2020). U.S.S.G. §

    1B1.13    contains      three    predefined        “extraordinary       and

    compelling” circumstances: medical condition, age, and family

    circumstances. U.S.S.G. § 1B1.13, Application Note 1. The

    fourth provision is a “catchall provision” delegating to the

    Director of the BOP the power to determine if additional

    circumstances are extraordinary and compelling. United States

    v. Catanzarite, No. 18-0362 (ES),             2020 WL 2786927, at *3

    (D.N.J. May 29, 2020). Barsoum does not allege any of the

    three predefined extraordinary and compelling circumstances.

    (Doc. # 281). Only the catchall provision is at issue here.

         Although U.S.S.G. § 1B1.13 has not been updated since

    the First Step Act, some courts still apply this policy

    statement, which requires the BOP to determine whether an

    inmate’s circumstances are extraordinary and compelling. See

    United    States   v.   Coffman,   No.    5:09-CR-181-KKC,       2020    WL



                                       3
Case 8:11-cr-00548-VMC-CPT Document 284 Filed 06/19/20 Page 4 of 7 PageID 4325




    2614634 (E.D. Ky. May 22, 2020)(finding that the policy

    statement,    with    its     requirement        that    the    BOP       Director

    determine what other reasons qualify as extraordinary and

    compelling, still applies after the First Step Act).

         Other courts, however, recognize the tension between

    U.S.S.G. § 1B1.13 and the First Step Act. See e.g., United

    States v. Maumau, No. 2:08-cr-00758-TC-11, 2020 WL 806121, at

    *4   (D.    Utah   Feb.      18,    2020)(finding        U.S.S.G      §     1B1.13

    inapplicable because “continuing to give the [BOP] Director

    a veto over [compassionate release] requests would defeat

    [the First Step Act’s] goal”); United States v. Hope, No. 90-

    cr-06108-KMW-2,       2020     WL     2477523      (S.D.   Fla.       Apr.    10,

    2020)(granting the defendant a sentence reduction, without

    the prior approval of the BOP, under the catchall provision

    because the court had the independent discretion to do so);

    United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C.

    2019)(stating that, while the policy statement may provide

    “helpful    guidance,”       it     was   not    binding   on    the       Court’s

    assessment    of     the    defendant’s         motion   for    compassionate

    release).

         While there is debate about whether U.S.S.G. § 1B1.13

    still applies after the First Step Act, this Court sides with

    those courts who find the policy statement inapplicable in



                                              4
Case 8:11-cr-00548-VMC-CPT Document 284 Filed 06/19/20 Page 5 of 7 PageID 4326




    light of the First Step Act. The BOP considered Barsoum for

    compassionate release but determined that he did not meet the

    criteria   for   extraordinary    and     compelling   circumstances.

    (Doc. # 281-2). Because U.S.S.G. § 1B1.13 no longer controls,

    the   Court   has   the   authority   to   independently    determine

    whether    Barsoum’s      circumstances     are    extraordinary   and

    compelling.

          Nevertheless,       the   Court      finds     that   Barsoum’s

    circumstances are not extraordinary and compelling. Barsoum

    states, “U.S.S.G. § 1B1.10(b)(2)(A) tied this court’s hands

    and would not permit this court from granting Barsoum the

    ‘accommodation’ this court stated he deserves . . . Thanks to

    Section 603(b) the court’s hands are now free to exercise the

    same discretion and grant Barsoum the same 3 years departure

    from his 188 month base guideline range and announce a

    sentence of 152 months.” (Doc. # 281 at 5). Barsoum’s argument

    is based on his assumption that the Court would have granted

    him a comparable variance and wishes to do so now. The Court

    disagrees; 188 months is an appropriate sentence for Barsoum,

    and no further reduction is warranted. Thus, Barsoum has not

    established an extraordinary and compelling circumstance.

          Additionally, the 18 U.S.C. § 3553(a) factors do not

    support compassionate release. Section 3553(a) requires the



                                      5
Case 8:11-cr-00548-VMC-CPT Document 284 Filed 06/19/20 Page 6 of 7 PageID 4327




    imposition of a sentence that protects the public and reflects

    the seriousness of the crime. The Court agrees with the United

    States    that,    “Barsoum’s        background         and    the           nature         and

    circumstances of the offense show that Barsoum will continue

    to be a danger to the community.” (Doc. # 283 at 10). Indeed,

    Barsoum was a privileged and successful pharmacist who chose

    to use forged prescriptions to illegally sell Oxycodone. (Id.

    at 10-12). While the exact number of Oxycodone pills Barsoum

    distributed was disputed, the Court approximated he sold

    56,000    pills.   (Doc.     #     242    at      72-75).     Given          the      damage

    Oxycodone    has   and      continues        to    cause      in    this             country,

    Barsoum’s    release      would      endanger        the    public.              Barsoum’s

    conduct while incarcerated — although admirable — does not

    alter the Court’s conclusion. Thus, even if Barsoum had shown

    the    existence       of     an     extraordinary             and            compelling

    circumstance, the Court would not grant Barsoum compassionate

    release.

          Accordingly, it is hereby

          ORDERED, ADJUDGED, and DECREED:

          Defendant    Ihab      Steve       Barsoum’s      pro        se    “Motion            for

    Reduction    in    Sentence        Pursuant        to   Title           18       §    U.S.C.

    3582(c)(1)(A)      -   Compassionate           Release”       (Doc.          #       281)    is

    DENIED.



                                             6
Case 8:11-cr-00548-VMC-CPT Document 284 Filed 06/19/20 Page 7 of 7 PageID 4328




         DONE and ORDERED in Chambers in Tampa, Florida, this

    19th day of June, 2020.




                                      7
